Citation Nr: 0804440	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  02-17 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an effective date earlier than July 28, 1971, 
for the grant of a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, 
Attorney-at-Law


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from June 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  The veteran appealed the denial of 
an earlier effective date for the grant of TDIU to the Board.

In December 2003, the Board issued a decision which denied 
the claim for an earlier effective date for the grant of 
TDIU.  Thereafter, the veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).

In December 2006, as discussed in greater detail below, the 
Court found that the Board had erred by treating the 
veteran's claim as a freestanding claim for an earlier 
effective date.  The Court found that the appropriate remedy 
was to vacate the December 2003 Board decision and dismiss 
the appeal.


FINDINGS OF FACT

1.  In August 1971, the RO issued a rating decision granting 
entitlement to TDIU, assigning an effective date of July 28, 
1971.

2.  The veteran did not perfect an appeal regarding the 
effective date assigned to the grant of TDIU.


CONCLUSIONS OF LAW

1.  The August 1971 rating decision that granted entitlement 
to TDIU is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.1103 (2007).

2.  There is no remaining case or controversy over which the 
Board has jurisdiction, and the appeal is dismissed.  
38 U.S.C.A. §§ 7104, 7105, 7107 (West 2002); 38 C.F.R. 
§§ 19.4, 20.101, 20.200, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an August 1971 rating decision, the RO granted entitlement 
to TDIU, assigned an effective date of July 28, 1971.  The 
veteran did not appeal this decision.  See 38 U.S.C.A. § 
7105.  Although the RO subsequently terminated entitlement to 
TDIU, entitlement to TDIU was later restored back to the July 
28, 1971 effective date.  The restoration of this benefit was 
effectuated by a January 1999 rating decision.  

In August 1999, the veteran's attorney-representative 
submitted a claim for entitlement to TDIU for the period of 
June 23, 1967 (the day following separation from active 
service) to July 27, 1971 (the day prior to effective date 
assigned by the RO).  The veteran's contention is based on a 
claim for benefits submitted in July 1967 and adjudicated in 
a December 1967 rating decision.

As noted above, the Board denied the claim in a December 2003 
decision.  In its December 2006 decision, the Court noted 
that the attorney-representative contended that VA had 
incorrectly adjudicated the claim based on clear and 
unmistakable error (CUE) and as a claim for an earlier 
effective date, instead of properly considering it upon the 
basis of the claimed non-finality of the December 1967 rating 
decision.  

Although noting that Board has cited general provisions of 
law concerning CUE, the Court found no merit to the assertion 
that VA erroneously treated the August 1999 claim as a claim 
of CUE.  In addition, the Court found that the notion of a 
freestanding claim based on the non-finality of a prior 
adjudication had been explicitly rejected by the Court.  See 
DiCarlo v. Nicholson, 20 Vet. App. 52 (2006).

The Court concurred with the veteran that VA had consistently 
developed the appeal as a freestanding claim for an earlier 
effective date.  The Court noted that it has previously held 
that such treatment of these types of claims vitiated the 
rule of finality.  See Rudd v. Nicholson, 20 Vet. App. 296, 
300 (2006).  

The Court further noted the United States Court of Appeals 
for the Federal Circuit , in Cook v. Principi, 318 F. 3d 
1334, 1337 (Fed. Cir. 2002), cited two statutory exceptions 
to the finality of RO decisions:  Reopening a prior decision 
based on new and material evidence or revision of that prior 
decision based on CUE.  See 38 C.F.R. §§ 3.105, 3.156.  In 
this case, only a claim based on an assertion of CUE could 
conceivably result in an award of an earlier effective date.  
See 38 C.F.R. § 3.400.  The Court concluded that the 
veteran's failure to raise his arguments as CUE prevented the 
Court from hearing them.  

As the Court found that the Board had erred by treated the 
veteran's claim as a freestanding claim for an earlier 
effective date for the grant of entitlement to TDIU, the 
Court found that the appropriate remedy was to vacate the 
December 2003 Board decision and dismiss the appeal.  See 
Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  The appeal 
was dismissed without prejudice for the veteran to present 
his argument to the RO in a request for revision on the basis 
of CUE.

Accordingly, to the extent that a freestanding claim for an 
earlier effective was adjudicated, such was an attempt to 
overcome the finality of the August 1971 rating decision, and 
his appeal must be dismissed.

As such, there is no case or controversy over which the Board 
has jurisdiction.  38 U.S.C.A. §§ 7104, 7105, 7107; 38 C.F.R. 
§§ 19.4, 20.101, 20.200, 20.204.  The appeal is dismissed.




ORDER

The appeal is dismissed.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


